per curiam :
There are two applications in this case for the writ or' error — one by the Employers’ Liability Assurance Corporation and one by Alton C. Young. We find no reversible error in either application and both are refused, no reversible error.
However, we do not approve that part of the opinion of the Court of Civil Appeals which criticises the manner of submission of the special issues by the trial court. They were framed in accordance with our holding in Traders & General Insurance Co. v. Jenkins, 135 Texas, 232, 141 S. W. (2d) 312, and were correct.
Opinion delivered October 15, 1947.
No motion for rehearing filed.